   8:21-cv-00151-RGK-PRSE Doc # 4 Filed: 04/19/21 Page 1 of 2 - Page ID # 17




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                     Plaintiff,                               8:21CV151

       vs.
                                                               ORDER
OFFICER MCCUNT, OFFICER
VENTRY, OFFICER SHEPARD,
OFFICER COOPPER, CORNELIUS
WEAVER, ALEX BRUCE, BRENDA
STINSON, DUSTIN BOWER, JUSTIN
BOWER, PIERCE BOWER, and DRUE
BOWER,

                     Defendants.


       This matter is before the court on its own motion. Plaintiff filed a Complaint
(Filing 1) on April 14, 2021. However, Plaintiff failed to include the $402.00 filing
and administrative fees. Plaintiff has the choice of either submitting the $402.00
filing and administrative fees to the clerk’s office or submitting a request to proceed
in forma pauperis. Failure to take either action within 30 days will result in the court
dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

      1.      Plaintiff is directed to submit the $402.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).
  8:21-cv-00151-RGK-PRSE Doc # 4 Filed: 04/19/21 Page 2 of 2 - Page ID # 18




      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: May 19, 2021: Check for MIFP or
payment.

      Dated this 19th day of April, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
